Exhibit 12.1 Twenty-First Century Fox, Inc. Computation of Ratio of Earnings to Fixed Charges (in Millions, Except Ratio Amounts) (Unaudited) Fiscal years ended June 30, Earnings Income from continuing operations before income tax expense $ Add Equity losses (earnings) of affiliates 41 34 ) ) ) Cash distributions received from affiliates Fixed charges, excluding capitalized interest Amortization of capitalized interest 23 26 30 40 42 Total earnings available for fixed charges $ Fixed charges Interest on debt and finance lease charges $ Capitalized interest 20 24 26 28 41 Interest element on rental expense 82 80 Total fixed charges $ Ratio of earnings to fixed charges
